Exhibit 10(a)

 

FPL GROUP, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY
(effective January 1, 2009)





 

Annual Retainer
    (payable quarterly in common stock or cash)

$50,000




Board or Committee meeting fee




$2,000/meeting




Audit Committee Chair retainer (annual)
    (payable quarterly)




$15,000




Other Committee Chair retainer (annual)
    (payable quarterly)




$10,000




Annual grant of restricted stock
    (under Non-Employee Directors Stock Plan)




that number of shares determined by
dividing $100,000 by closing price of FPL Group common stock on effective date
of grant (rounded up to the nearest 10 shares)




Miscellaneous


- Travel and Accident Insurance while on Company business.

 




- Certain directors accrue dividends and interest on the phantom stock units
granted to them upon the termination of the Non-Employee Director Retirement
Plan in 1996.  




- Travel and related expenses while on Board business are paid or reimbursed by
the Company. Directors may travel on Company aircraft in accordance with the
Company's Aviation Policy (primarily to or from Board meetings and while on
Board business; in limited circumstances for other reasons).  




- Directors may participate in the Company's Deferred Compensation Plan  




- Directors may participate in the Company's matching gift program, which
matches gifts to educational institutions to a maximum of $10,000 per donor.

